                                                                                SO ORDERED.

FORM eunclmfd
                                                                                Dated: September 30, 2020




                                                                                Daniel P. Collins, Bankruptcy Judge
                                                                                _________________________________




                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 2:10−bk−37148−DPC

   GERMAN GALINDO                                          Chapter: 7
   aka GERMAN GALINDO ENCINAS
   1346 W 7TH DRIVE
   MESA, AZ 85202
   SSAN: xxx−xx−0720
   EIN:

Debtor(s)


                ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS



On AUGUST 17, 2020, an application was filed for the Claimant(s), RAL MONEY FINDERS LLC, for payment of
unclaimed funds deposited with the court, pursuant to 11 U.S.C. § 347(a).

The application and supporting documentation establish that the Claimant(s) is/are entitled to the unclaimed funds;
accordingly,

IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $2,994.79 held in the unclaimed funds be
made payable to the Claimant(s) RAL MONEY FINDERS LLC and be disbursed at the following address:

RAL MONEY FINDERS LLC
8101 SANDY SPRING ROAD, SUITE 300
LAUREL, MD 20707.



Date: 9/30/20




     Case 2:10-bk-37148-DPC            Doc 57      Filed 09/30/20       Entered 10/01/20 08:45:45           Desc
                                                    Page 1 of 1
